PER CURIAM:
Christopher Ross LeFever, a federal prisoner, appeals the district court’s order denying relief on his 28 U.S.C. § 2241 (2012) petition. We have reviewed the record and find no reversible error. Accordingly, although we grant leave to proceed in forma pauperis, we affirm for the reasons stated by the district court. Le-Fever v. United States, No. 7:14-cv00600-MFU-RSB (WD.Va. June 19, 2015). We deny LeFever’s motion for the appointment of counsel. We dispense with oral argument because the facts and legal con*135tentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.